 

EXHIBIT 10.34

TYSON FOODS, INC.

ANNUAL INCENTIVE COMPENSATION PLAN

FOR

SENIOR EXECUTIVE OFFICERS

 

I. INTRODUCTION

 

1.1.  Purpose.  The purpose of this Plan is to recruit and retain highly
qualified senior executive officers, to provide incentives to such individuals
to attain the goals of Tyson Foods, Inc. (the “Company”) and its Affiliates (as
defined below) and to provide such employees with incentive compensation based
on the performance of the Company in order to enhance shareholder value. The
Plan is designed to ensure that the bonuses paid hereunder to eligible
participants, is deductible under Section 162(m) of the Internal Revenue Code of
1986, as amended, and the regulations and interpretations promulgated
thereunder.

 

1.2.  Description.  This Plan is the means by which the Committee (as defined
below) shall determine annual incentive bonuses and effect and implement awards
for participating employees hereunder.

 

II. DEFINITIONS

 

As used in this Plan, the following terms shall have the following meanings:

 

“Affiliate” means (a) an entity that directly or through one or more
intermediaries is controlled by the Company, and (b) any entity in which the
Company has a significant equity interest, as determined by the Company.

 

“Annual Incentive Bonus” means a bonus payable with respect to a fiscal year of
the Company determined in accordance with Article 5 hereof.

 

“Board” means the Board of Directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Committee” means the Compensation Committee of the Board, which shall consist
of two or more members of the Board of Directors of the Company, each of whom
shall be an “outside director” within the meaning of Section 162(m) of the Code.

 

“Participant” means a senior executive officer of the Company or any Affiliate
meeting the requirements of Article 4 hereof, who is selected to participate in
the Plan by the Committee.

 

“Performance Measures” means the goals established by the Committee under an
objective formula or standard pursuant to the Plan. Such goals shall be measured
using one or any combination of the following criteria:

 

(1)  earnings per share and/or growth in earnings per share in relation to
target objectives, excluding the effect of extraordinary or nonrecurring items;

 

(2)  operating cash flow and/or growth in operating cash flow in relation to
target objectives;

 

(3)  cash available in relation to target objectives;

 

(4)  net income and/or growth in net income in relation to target objectives,
excluding the effect of extraordinary or nonrecurring items;

 

(5)  revenue and/or growth in revenue in relation to target objectives;

 

(6)  total shareholder return (measured as the total of the appreciation of, and
dividends declared on, the Stock) in relation to target objectives;

97



 


--------------------------------------------------------------------------------



 

 

(7)  return on invested capital in relation to target objectives;

 

(8)  return on shareholder equity in relation to target objectives;

 

(9)  return on assets in relation to target objectives;

 

(10)  return on common book equity in relation to target objectives;

 

(11)  operating income in relation to target objectives;

 

(12)  EBIT, EBITDA or EBITDAR or any adjusted version thereof in relation to
target objectives;

 

(13)  Company stock price performance as compared against a peer group of
companies selected by the Committee; or

 

(14)  any combination of the foregoing.

 

The Performance Measures (a) shall be established by the Committee no later than
the end of the first quarter of the applicable period (or such other time
designated by the Internal Revenue Service) and (b) shall satisfy all other
applicable requirements imposed under Treasury Regulations promulgated under
Section 162(m) of the Code.

 

“Plan” means the Tyson Foods, Inc. Annual Incentive Compensation Plan for Senior
Executive Officers, as in effect and as amended from time to time.

 

III. ADMINISTRATION

 

The administration and operation of the Plan shall be supervised by the
Committee with respect to all matters. The Committee may delegate responsibility
for the day-to-day administration and operation of the Plan to such employees of
the Company as it shall designate from time-to-time. The Committee shall
interpret and construe any and all provisions of the Plan and any determination
made by the Committee under the Plan shall be final and conclusive. Neither the
Board nor the Committee, nor any member of the Board, nor any employee of the
Company shall be liable for any act, omission, interpretation, construction or
determination made in connection with the Plan (other than acts of willful
misconduct) and the members of the Board and the Committee and the employees of
the Company shall be entitled to indemnification and reimbursement by the
Company to the maximum extent permitted at law in respect of any claim, loss,
damage or expense (including counsel’s fees) arising from their acts, omissions
and conduct in their official capacity with respect to the Plan. The Plan shall
be interpreted in view of the intention that any grant of compensation pursuant
to the Plan is intended to qualify as performance-based compensation with the
meaning of Code Section 162(m) and the regulations and interpretations
promulgated thereunder.

 

IV. PARTICIPATION

 

Each employee of the Company or any Affiliate holding a position of Chairman,
Chief Executive Officer, President, Chief Operating Officer, Chief
Administrative Officer, Chief Financial Officer, or any level of Vice President
(or equivalent position at a non-corporate Affiliate) shall be eligible to be a
Participant selected by the Committee to receive awards under the Plan.

 

V. ANNUAL INCENTIVE BONUS

 

5.1.  Establishment of Performance Goals.  Within the first ninety (90) days of
each fiscal year of the Company, the Committee shall select the Participants
eligible to receive an Annual Incentive Bonus under this Plan and establish the
Performance Measures and procedure for calculating the amount of the Annual
Incentive Bonus for each Participant. In no event shall the amount of the Annual
Incentive Bonus payable to any Participant attributable to a fiscal year exceed
$10,000,000.

 

98



 


--------------------------------------------------------------------------------



 

 

5.2.  Determination of Achievement of Performance Measures.  The Committee shall
certify the level of achievement of the Performance Measures and the maximum
Annual Incentive Bonus payable to each Participant as soon as practical after
the end of the fiscal year for which the determination is being made.
Thereafter, and prior to payment of the Annual Incentive Bonus, the Committee
shall determine, based upon overall Company performance, changes in the
Company’s structure or operations, and the Participant’s individual performance,
whether the maximum Annual Incentive Bonus for each Participant shall be
adjusted downward from the amount calculated pursuant to Section 5.1 above;
provided, however, that any downward adjustment with respect to one or more
Participants shall not serve to increase the eligibility for Annual Incentive
Bonus for other Participants.

 

5.3.  Payment of Annual Incentive Bonus.

 

(a)  Unless a Participant’s employment contract with the Company specifies
otherwise, as soon as practical after the expiration of each fiscal year of the
Company Participants who remained employed on the day bonuses are paid by the
Company shall be entitled to receive the Annual Incentive Bonus determined in
accordance with this Article 5. Unless a Participant’s employment contract with
the Company specifies otherwise, a Participant who during the year died or
became disabled, as determined by the Committee in its sole discretion, shall be
entitled to a prorated Annual Incentive Bonus based on the number of months and
partial months elapsed during such fiscal year. Payment of Annual Incentive
Bonuses may be made in cash or in Company Class A common stock, at the
discretion of the Company.

 

(b)  To the extent permitted by other benefit plans of the Company, Participants
may defer the receipt of all or a portion of their Annual Incentive Bonus
otherwise payable under Subsection (a) of this Section.

 

(c)  Before any Annual Incentive Bonus is paid to any Participant, the Committee
shall certify in writing that the applicable Performance Measures were in fact
satisfied.

 

5.4.  Participants Rights Unsecured.  The right of any Participant to receive
Annual Incentive Bonus under the Plan shall constitute an unsecured claim
against the general assets of the Company.

 

5.5  Withholding Taxes.  The Company shall have the right to deduct from each
bonus payment any federal, state and local taxes required by such laws to be
withheld with respect to the payment.

 

5.6  No Other Bonus Awards.  Participants shall not be eligible to participate
in any other annual bonus program maintained by the Company for those fiscal
years during which the Plan continues to be maintained.

 

VI. GENERAL PROVISIONS

 

6.1.  Amendment and Termination.  The Committee may at any time amend, suspend,
discontinue or terminate the Plan. No Annual Incentive Bonus shall be paid for
any fiscal year if the Plan is terminated prior to the last day of such fiscal
year. All determinations concerning the interpretation and application of this
Section 6.1 shall be made by the Committee.

 

6.2.  Designation of Beneficiary.  Each Participant who defers receipt of all or
a portion of any Annual Incentive Bonus under the Plan may designate a
beneficiary or beneficiaries (which beneficiary may be an entity other than a
natural person) to receive any payments to be made following the Participant’s
death. Such designation may be changed or cancelled at any time without the
consent of any such beneficiary. Any such designation, change or cancellation
must be made on a form provided for that purpose by the Committee and shall not
be effective until received by the Committee. If no beneficiary has been named,
or the designated beneficiary or beneficiaries shall have predeceased the
Participant, the beneficiary shall be the Participant’s spouse or, if no such
spouse shall survive the Participant, the Participant’s estate. If a Participant
designates more than one beneficiary, the rights of such beneficiaries shall be
made in equal shares, unless the Participant has designated otherwise.

 

6.3  Adjustment of Performance Measures.  The Committee may amend or adjust the
Performance Measures or other terms and conditions of an outstanding award in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in law or accounting, but only to the

 

99



 


--------------------------------------------------------------------------------



 

 

extent such adjustment would not cause any portion of the award, upon payment,
to be nondeductible pursuant to Section 162(m) of the Code.

 

6.4.  Miscellaneous.

 

(a)  No Right of Continued Employment.  Nothing in this Plan shall be construed
as conferring upon any Participant any right to continue in the employment of
the Company or any of its subsidiaries or Affiliates.

 

(b)  No Limitation on Corporate Actions.  Nothing contained in the Plan shall be
construed to prevent the Company or any Affiliate from taking any corporate
action which is deemed by it to be appropriate or in its best interest, whether
or not such action would have an adverse effect on the Plan or any awards made
under the Plan. No employee, Participant or other person shall have any claim
against the Company or any of its subsidiaries or Affiliates as a result of any
such action.

 

(c)  Nonalienation of Benefits.  Except as expressly provided herein, no
Participant or his beneficiaries shall have the power or right to transfer,
anticipate, or otherwise encumber the Participant’s interest under the Plan. The
Company’s obligations under this Plan are not assignable or transferable except
to a corporation that acquires all or substantially all of the assets of the
Company or any corporation into which the Company may be merged or consolidated.
The provisions of the Plan shall inure to the benefit of each Participant and
his beneficiaries, heirs, executors, administrators or successors in interest.

 

(d)  Severability.  If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

(e)  Stockholder Approval.  The Plan shall be submitted to the stockholders of
the Company for their approval before any payments of compensation are made to
any Participant. If such approval is not obtained, the Plan shall be deemed null
and void and no compensation shall be payable to Participants under the Plan.

 

(f)  Governing Law.  The Plan shall be construed in accordance with and governed
by the laws of the State of Delaware, without reference to the principles of
conflict of laws.

 

(g)  Effective Date.  The Plan shall be effective beginning with the Company’s
2005 fiscal year.

 

(h)  Headings.  Headings are inserted in this Plan for convenience of reference
only and are to be ignored in a construction of the provisions of the Plan.

 

TYSON FOODS, INC.

 

Dated: February 4, 2005

By:

/s/ Dennis Leatherby

 

 

 

Dennis Leatherby

 

 

Title:

Sr. Vice President, Finance

 

 

 

 

and Treasurer and Interim Chief

 

 

 

 

Financial Officer

 

 

 

100

 

 

 

 